DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/21 has been entered. The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The Examiner was persuaded by the Applicant’s argument pertaining to the outstanding rejection of all claims under §101. (See remarks at pp. 7-9.) The Examiner withdraws these rejections.
Regarding the outstanding nonstatutory double patenting rejection, the Examiner notes that claim 13 in co-pending application 15/461748 has been amended such that it is identical to claim 1 in this application. Accordingly, a provisional statutory double patenting rejection has been made infra.
Additionally, the Examiner also make a non-statutory double patenting rejection with respect the patent issued from parent application 13/895225. See rejection infra.
All claims remain allowable over the prior art.

Allowable Subject Matter and Claim Objections
Claims 1-3 are rejected for double patenting, see rejections infra. Claims 4-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art reference of record disclose or suggest the combination of features recited in claim 1, including specifically:
the sub-networks comprising at least a parent feature node, a pool node, a parent-specific child feature (PSCF) node, and a child feature node;
the parent feature node of at least one sub-network configured with a selection function actionable on at least two pool nodes connected to the parent feature node of the at least one sub-network;
the pool node of the at least one sub-network configured with a selection function actionable on at least two PSCF nodes connected to the pool node of the at least one sub-network; ...
wherein the recursively architected network is configured to identify the transformed object depicted in the second image as the object depicted in the first image.

Double Patenting – Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1-3 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 13, 15, and 16 of copending Application No. 15/461748. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
15/158457 – this application
15/461748 – copending application
1. A system comprising a computer processor configured to receive a first image depicting an object and a second image depicting a transformed object, the system configured to run:
13. A system comprising a computer processor configured to receive a first image depicting an object and a second image depicting a transformed object, the system configured to run:
a recursively architected network of sub-networks organized into a plurality of hierarchical layers;
a recursively architected network of sub-networks organized into a plurality of hierarchical layers;
the sub-networks comprising at least a parent feature node, a pool node, a parent- specific child feature (PSCF) node, and a child feature node;
the sub-networks comprising at least a parent feature node, a pool node, a parent-specific child feature (PSCF) node, and a child feature node;
the parent feature node of at least one sub-network configured with a selection function actionable on at least two pool nodes connected to the parent feature node of the at least one sub-network;
the parent feature node of at least one sub-network configured with a selection function actionable on at least two pool nodes connected to the parent feature node of the at least one sub-network;
the pool node of the at least one sub-network configured with a selection function actionable on at least two PSCF nodes connected to the pool node of the at least one sub-network;
the pool node of the at least one sub-network configured with a selection function actionable on at least two PSCF nodes connected to the pool node of the at least one sub-network;
the PSCF node of the at least one sub-network configured to activate a connected child feature node; and
the PSCF node of the at least one sub-network configured to activate a connected child feature node; and
the child feature node connectable to at least a parent feature node of a sub-network at a lower hierarchical layer;
the child feature node connectable to at least a parent feature node of a sub- network at a lower hierarchical layer;
wherein the recursively architected network is configured to identify the transformed object depicted in the second image as the object depicted in the first image.
wherein the recursively architected network is configured to identify the transformed object depicted in the second image as the object depicted in the first image.
As illustrated in the table above, claim 1 in this application is identical to claim 13 in the copending application.

Dependent claims 2 and 3 also have substantially identical counterparts in the copending application, as illustrated in the table below:
15/158457 – this application
15/461748 – copending application
2. The system of Claim 1, further comprising a constraint node with at least two connections from at least two PSCF nodes, with a selection function to augment selection by the pool node.
15. The system of Claim 13, further comprising a constraint node with at least two connections from at least two PSCF nodes, with a selection function to augment selection by the pool node.
3. The system of Claim 2, wherein the constraint node is connected to a first PCSF node and a second PCSF node, wherein the first PCSF node is connected to a 

The language between these claims is slightly different, but their substance is substantially similar.



Double Patenting – Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,373,085 B1. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons illustrated in the table below:
15/158457 – this application
US 9,373,085 B1 (13/895225)
1. A system comprising a computer processor configured to receive a first image depicting an object and a second image depicting a transformed object, the system configured to run:
13. A system comprising:

a recursively architected network of sub-networks organized into a plurality of hierarchical layers;
A recursively architected network of sub-networks organized into a plurality of hierarchical layers;
the sub-networks comprising at least a parent feature node, a pool node, a parent- specific child feature (PSCF) node, and a child feature node;
the sub-networks comprising at least a parent feature node, a pool node, a parent-specific child feature node, and a child feature node;
the parent feature node of at least one sub-network configured with a selection function actionable on at least two pool nodes connected to the parent feature node of the at least one sub-network;
the parent feature node of at least one sub-network configured with a selection function actionable on at least two pool nodes connected to the parent feature node of the at least one sub-network;
the pool node of the at least one sub-network configured with a selection function actionable on at least two PSCF nodes connected to the pool node of the at least one sub-network;
the pool node of the at least one sub-network configured with a selection function actionable on at least two PSCF nodes connected to the pool node of the at least one sub-network;
the PSCF node of the at least one sub-network configured to activate a connected child feature node; and
the PSCF node of the at least one sub-network configured to activate a connected child feature node;
the child feature node connectable to at least a parent feature node of a sub-network at a lower hierarchical layer;
the child feature node connectable to at least a parent feature node of a second sub-network at a lower hierarchical layer; and
wherein the recursively architected network is configured to identify the transformed object depicted in the second image as the object depicted in the first image.
[Although claim 13 of the ‘225 patent does not recite this limitation, the application of a neural network system to the problem of translation/scale invariant object recognition is discussed elsewhere in the ‘225 patent, see e.g. col. 1, lines 32 et seq., as well as by the Rhodes reference (US 7,580,907 B1), see e.g. col. 1, background and summary sections.]



Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Rhodes (US 7,580,907 B1) discloses, inter alia, an orientation and scale invariant object recognition system using a hierarchical neural network.
Khosla (US 8,165,407 B1) discloses, inter alia, a position-, scale-, and orientation-invariant object recognition system using a neural network.
Riesenhuber and Poggio (Riesenhuber, Maximilian, and Tomaso Poggio. "Hierarchical models of object recognition in cortex." Nature neuroscience 2.11 (1999): 1019-1025.) disclose, inter alia, a model for translation- and scale-invariant object recognition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124